

Exhibit 10.1

AGREEMENT
 
This Agreement (this “Agreement”), dated as of March 19, 2007, is entered into
by and between CenterStaging Corp., a Delaware corporation, with headquarters
located at 3407 Winona Avenue, Burbank, California 91504 (the “Company”), and
Montage Partners III, LLC, a Nevada limited liability company (the “Investor”),
with reference to the following facts:
 
A. The Investor and the Company are parties to that certain Securities Purchase
Agreement dated December 12, 2005 (the “Purchase Agreement”), pursuant to which,
among other things, the Company issued and sold to the Investor: (i) that
certain 6% Secured Debenture, in the principal amount of $500,000 (the
“Debenture”) convertible into shares of common stock, $0.0001 par value per
share of the Company (the “Common Stock”), at a conversion price of $1.50 per
share; and (ii) the Common Stock Purchase Warrants (the “Warrants”) to purchase
up to 380,000 shares of Common Stock for an exercise price of $1.60 per share,
secured by certain assets of the Company pursuant to the Security Agreement (the
“Security Agreement”) dated December 12, 2005 by and between the Company and
Investor;
 
B. The Company and the Investor are parties to that certain Registration Rights
Agreement dated December 12, 2005 (the “Registration Rights Agreement”) which
was entered into concurrently with the Purchase Agreement;
 
C. The full entire balance of accrued interest and principal under the Debenture
is past due and immediately payable and Investor has to date forbeared on
issuing a notice of default relating thereto; and
 
D. Investor has agreed to further forbear on issuing a notice of default and to
exercise certain of its other rights and remedies, pursuant to the terms hereof,
including the amendment of the Debenture, the Warrants and the Registration
Rights Agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. Forbearance Period. At the request of the Company, and subject to the terms
of this Agreement, Investor agrees to forbear from the exercise of its rights
and remedies, whether under the Transaction Documents, at law or in equity,
available to Investor commencing on the date hereof (the “Forbearance Period”)
and terminating on the earlier to occur of (a) 5:00 PM Los Angeles time on July
31, 2007 (the “Expiration Date”), or (b) a termination in accordance with
Section 14.2 of this Agreement. In no event, however, shall the Forbearance
Period continue past the Expiration Date.
 
“Transaction Documents” shall mean this Agreement, the Purchase Agreement the
Amended Debenture, the Amended Warrants, the Amended Registration Rights
Agreement and the Security Agreement.
 
2. Amendment of the Debenture. The Company and Investor have concurrently
entered into amended the original Debenture by an Amended and Restated Debenture
(the “Amended Debenture), which shall remain fully secured by the Security
Agreement without the necessity of an amendment thereto.
 

--------------------------------------------------------------------------------


 
3. Agreement of the Warrants. The Company and the Investor have concurrently
amended the Warrants by Amended and Restated Warrants (the “Amended Warrants”),
and the Investor has surrendered the original certificate evidencing the
Warrants.
 
4. Agreement to Amend and Restate the Registration Rights Agreement. The Company
and the Investor have concurrently entered into an Amended and Restated
Registration Rights Agreement (the “Amended Registration Rights Agreement”). The
Investor hereby waives any and all penalties that shall have accrued pursuant to
Section 2(b) of the Registration Rights Agreement (prior to its modification).
 
5. Acknowledgments by Company. Company hereby acknowledges the following:
 
5.1.1 The recitals set forth in paragraphs A through D above are true and
correct;
 
5.1.2 That on and as of March 12, 2007, (i) Company is indebted to Investor for
the following amounts: (A) principal under the Amended Debenture in the amount
of $500,000, and (B) interest under the Amended Debenture in the amount of
$46,071.06 (see Exhibit A hereto for the calculation of the outstanding
principal and interest set forth herein, which calculation includes the payment
made concurrently herewith as identified in Section 8 hereof); (ii) all such
amounts remain outstanding and unpaid; and (iii) all such amounts are due and
immediately payable in full, without offset, deduction or counterclaim of any
kind or character whatsoever, but are subject to increase, decrease or other
adjustment as a result of any and all payments, accrued interest, fees and other
charges including, without limitation, attorneys’ fees and costs of collection
(accruing after the date hereof), which are payable to Investor under the
Transaction Documents;
 
5.1.3 That the Amended Debenture and all other liabilities and obligations of
Company to Investor under the Transaction Documents shall, except as expressly
modified hereby, remain in full force and effect, and shall not be released,
impaired, diminished or in any other way modified or amended as a result of the
execution and delivery of this Agreement or by the agreements and undertakings
of the parties contained herein.
 
6. Loan Fees. The Company shall pay to Investor a loan extension fee in the
aggregate amount of $50,000 as follows: (i) $20,000 on the date of this
Agreement and (ii) $30,000 on or before April 9, 2007, as payment for Investor
agreeing to not declare a default, or seek any remedies available upon an Event
of Default under the Amended Debenture pursuant to Section 1 of this Agreement.
 
7. Issuance of Stock. The Company has concurrently herewith issued to Investor
75,000 shares of Common Stock (the “Shares”).
 
8. Payment of Interest. No later than April 9, 2007, the Company shall pay to
the Investor all interest accrued under the Debenture in the amount set forth in
Section 5.1.2(B) of this Agreement.
 
2

--------------------------------------------------------------------------------


 
9. Penalty Payment. In the event the shares of Common Stock issuable upon
conversion of the Amended Debenture and exercise of Amended Warrants are not
salable by Investor pursuant to Rule 144 promulgated under the Securities Act of
1933, as amended (the “Securities Act”), as a result of the Company’s failure to
maintain current public filings as required by Rule 144(c) for more than five
business days, and such shares are not then covered by an effective registration
statement under the Securities Act (a “Penalty Date”) or are salable under Rule
144(k), the Company shall pay Investor a penalty in the amount equal to $10,000,
and shall pay an additional $10,000 at the end of each monthly anniversary of
the Penalty Date that such shares are neither covered by such registration
statement nor salable under Rule 144 as a result of the Company’s failure to
maintain current public filings as required by Rule 144(c) nor salable under
Rule 144(k). Such penalty shall be paid to the Investor by the Company in cash
or other immediately available funds within five business day after such penalty
is incurred. In no event shall Investor be entitled to more than one penalty
payment for any 30-day period. The parties acknowledge that the damages which
may be incurred by the Investor in the event the shares of Common Stock issuable
upon conversion of the Amended Debenture and exercise of Amended Warrants are
not salable by Investor pursuant to Rule 144 may be difficult to ascertain. The
parties agree that the penalty payment set forth in this Section 9 represents a
reasonable estimate on the part of the parties, as of the date of this
Agreement, of the amount of such damages. The penalty payment as set forth in
this Section 9 to the Investor shall not limit the Investor’s other rights and
remedies under the Transaction Documents.
 
10. Investor Representations, Warranties, etc.; Access to Information;
Independent Investigation.
 
Investor represents and warrants to, and covenants and agrees with, the Company
as follows:
 
10.1 Investment for Own Account. Without limiting the Investor’s right to sell
the Shares pursuant to the Registration Statement (as the term is defined in the
Amended Registration Rights Agreement), the Investor is acquiring the Shares for
its own account for investment, and not with a view towards the public sale or
distribution thereof and not with a view to or for sale in connection with any
distribution thereof.
 
10.2 Accredited Investor. The Investor and each of its members is (i) an
“accredited investor” as that term is defined in Rule 501 of the General Rules
and Regulations under the Securities Act by reason of Rule 501(a)(3), (ii)
experienced in making investments of the kind described in this Agreement and
the related documents, (iii) able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
affiliates or selling agents), to protect its own interests in connection with
the transactions described in this Agreement, and the related documents, and
(iv) able to afford the entire loss of its investment in the Securities.
 
10.3 Subsequent Securities Sales. All subsequent offers and sales of the Shares
by the Investor shall be made pursuant to registration of the foregoing
securities under the Securities Act or pursuant to an exemption from
registration.
 
10.4 Reliance on Investor’s Representations. The Investor understands that the
Shares are being issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Shares.
 
3

--------------------------------------------------------------------------------


 
10.5 Access to Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the issuance of the Shares that have
been requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and have received
complete and satisfactory answers to any such inquiries.
 
10.6 Acknowledgement of Risk. The Investor understands that its investment in
the Shares involves a high degree of risk.
 
10.7 No Governmental Agency Approval of Securities. The Investor understands
that no United States federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Shares.
 
10.8 Authorizations. The Transaction Documents and the transactions contemplated
thereby have been duly and validly authorized by the Investor; and this
Agreement and the Amended Registration Rights Agreement have been duly executed
and delivered by the Investor; and the Transaction Documents are valid and
binding agreements of the Investor enforceable in accordance with their
respective terms, subject, as to enforceability, to general principles of equity
and to bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally. The Investor is a limited liability
company duly organized, validly existing and in good standing under the laws of
Nevada and has requisite corporate power to own its properties and to carry on
its business as now being conducted.
 
11. Company Representations
 
The Company represents and warrants and hereby covenants and agrees with
Investor that:
 
11.1 The Shares. The Shares have been duly authorized and are validly issued,
fully paid and non-assessable and will not subject the holder thereof to
personal liability by reason of being such holder. There are no preemptive
rights under applicable law of any stockholder of the Company, as such, to
acquire the Shares.
 
11.2 Transaction Agreements. The Transaction Documents and the transactions
contemplated thereby have been duly and validly authorized by the Company; the
Transaction Documents have been duly executed and delivered by the Company; and
the Transaction Documents are valid and binding agreements of the Company
enforceable in accordance with their respective terms, subject, as to
enforceability, to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally.
 
4

--------------------------------------------------------------------------------


 
11.3 Financial Representation. As of January 31, 2007, the Company had accounts
receivable of $458,518.
 
11.4 Prior Representations. Except as set forth in the Company’s filings with
the Securities and Exchange Commission (the “SEC”), all representations and
warranties set forth in Section 3 of the Purchase Agreement are true and correct
in all material respects as of the date of its latest filing with the SEC.
 
11.5 Pending Actions. To the best of Company’s knowledge, there is no action,
suit or proceeding before any court, governmental authority or arbitrator
pending or threatened in writing against or affecting the Company that would, if
adversely determined, have a material adverse effect on the transactions
described in this Agreement;
 
11.6 Reliance. Company hereby agrees that the truthfulness of each of the
foregoing representations and warranties is a condition precedent to the
performance by Investor of its obligations hereunder.
 
12. Release
 
12.1 As used in this Release, the following terms shall have the meanings set
forth below:
 
“Claims” shall mean any and all claims, counterclaims, demands, actions, causes
of actions, suits, debts, costs, dues, sums of money, accounts, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, expenses and liabilities
whatsoever, known or unknown, at law or in equity, irrespective of whether such
claims arise out of contract, tort, violation of laws or regulations or
otherwise, which the Company (hereafter in this Section 12 the “Releasor”) ever
had, now has or hereafter can, shall or may have against the Released Parties
(as defined below) or any of them for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world to and including the date of
this Release relating to the Transaction Documents. Without limiting the
generality of the foregoing, the term “Claims” shall include, without
limitation, any loss, liability, expense and/or detriment, of any kind or
character, in any way arising out of, connected with, or resulting from the acts
or omissions of the Released Parties or any of them, including, without
limitation, the contracting for, charging, taking, reserving, collecting or
receiving interest in excess of the highest lawful rate, any breach of fiduciary
duty, breach of any duty of fair dealing, breach of confidence, cause of action
or defenses based on the negligence of Investor of any “Investor/Lender
liability” theories, breach of funding commitment, undue influence, duress,
economic coercion, conflict of interest, negligence, bad faith, malpractice,
violations of the Racketeer Influenced and Corrupt Organizations Act,
intentional or negligent infliction of mental distress, tortious interference
with contractual relations, tortious interference with corporate governance or
prospective business advantage, breach of contract, fraud, mistake, deceptive
trade practices, libel, slander, conspiracy, or any claim for wrongfully taking
any action in connection with the Transaction Documents and the loan evidenced
thereby.
 
“Released Parties” shall mean Investor, any subsidiary or affiliate of Investor
and any successors, or assigns of any of the foregoing, and the respective
agents, trustees, beneficiaries, officers, directors, shareholders, attorneys,
employees, independent contractors, partners, members, manager and
representatives of any of the foregoing.
 
5

--------------------------------------------------------------------------------


 
12.2 Releasor hereby irrevocably and unconditionally REMISES, RELEASES, ACQUITS,
SATISFIES, WAIVES, and FOREVER DISCHARGES the Released Parties and their
respective heirs, personal representatives, successors and assigns from all
Claims.
 
12.3 This Release is accepted by the Released Parties as a condition to
executing this Agreement and Releasor expressly agrees that this Release
survives the termination of this Agreement.
 
12.4 Releasor hereby represents and warrants to the Released Parties that it has
not assigned, pledged, or contracted to assign or pledge or otherwise disposed
of any of the Claims.
 
12.5 This Release shall be binding upon Releasor and its legal representatives,
successors and assigns and shall inure to the benefit of the Released Parties
and their successors and assigns.
 
12.6 This Release includes a release of, and shall inure to the benefit of, all
the Released Parties and their respective heirs, legal representatives,
successors, assigns, directors, trustees, officers, agents, servants, employees
and attorneys, past, present and future.
 
12.7 TO THE EXTEND PERMITTED BY APPLICABLE LAW, RELEASOR DOES HEREBY
INTENTIONALLY, KNOWINGLY, VOLUNTARILY, UNCONDITIONALLY AND IRREVOCABLY WAIVE ITS
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS RELEASE (INCLUDING, WITHOUT LIMITATION,
ANY ACTION TO RESCIND OR CANCEL THIS RELEASE OR ANY CLAIMS OR DEFENSES ASSERTING
THAT THIS RELEASE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).
THE FOREGOING WAIVER BY RELEASOR IS A MATERIAL INDUCEMENT FOR THE RELEASED
PARTIES TO ACCEPT THIS RELEASE AND ENTER INTO THE FORBEARANCE ARRANGEMENT
PURSUANT TO THIS AGREEMENT.
 
12.8 Releasor hereby agrees, represents and warrants that it has had advice of
counsel of its own choosing in negotiations for and the preparation of this
Release, that it has read the provisions of this Release, and that it is fully
aware of its contents and legal effect. Releasor hereby acknowledge that it has
not relied upon any representation of any kind made by the Released Parties in
making the foregoing release.
 
12.9  Releasor acknowledge that they are familiar with Section 1542 of the Civil
Code of the State of California, which provides as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 
6

--------------------------------------------------------------------------------



Each of the Releasor hereby waives any and all rights and benefits that it now
has or in the future may have under Section 1542 of the Civil Code (and under
the comparable provisions of any other applicable law) and agrees and
acknowledges that this Agreement contains a full and final release applying to
unknown and unanticipated claims, injuries or damages arising out of the subject
matter of the released Claims.


_______________(Initial)


13. Usury Savings Clause. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, Investor and Company hereby agree that all
agreements between them under this Agreement and with respect to the Debenture
and the Transaction Documents, whether now existing or hereafter arising and
whether written or oral, are expressly limited so that in no contingency or
event whatsoever shall the amount paid, or agreed to be paid, to Investor for
the use, forbearance, or detention of the money loaned to Company, or for the
performance or payment of any covenant or obligation contained herein or
therein, exceed the maximum rate of interest under applicable law (the “Maximum
Rate”). If from any circumstance whatsoever, fulfillment of any provisions of
this Agreement at the time performance of such provisions shall be due shall
involve transcending the limit of validity prescribed by law, then,
automatically, the obligation to be fulfilled shall be reduced to the limit of
such validity, and if from any such circumstance Investor should ever receive
anything of value deemed interest by applicable law which would exceed the
Maximum Rate, such excessive interest shall be applied to the reduction of the
principal amount owing with respect to the Debenture or Transaction Documents or
on account of the other indebtedness secured by the Transaction Documents and
not to the payment of interest, or if such excessive interest exceeds the unpaid
principal balance of the Debenture and such other indebtedness, such excess
shall be refunded to Company. All sums paid or agreed to be paid to Investor for
the use, forbearance, or detention of the Debenture and other indebtedness of
Company to Investor shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the actual rate of interest on
account of all such indebtedness is uniform throughout the actual term (as
extended by amendments, forbearance agreements and/or otherwise) of the
Debenture or does not exceed the Maximum Rate throughout the entire term of the
Debenture. The terms and provisions of this Section 13 shall control every other
provision of this Agreement and all other agreements between Company and
Investor.
 
14. Breach or Default.
 
14.1 The following shall constitute an immediate “Default” under this Agreement:
 
14.1.1 Company breaches or fails in any material respect to comply with this
Agreement;
 
14.1.2 Any material representation or warranty made by the Company in this
Agreement is false or misleading in any material respect at the time made;
 
7

--------------------------------------------------------------------------------


 
14.1.3 Company files for bankruptcy or seeks approval of a plan of
reorganization prior to the Expiration Date or during the Forbearance Period to
which Investor has not consented in writing; and
 
14.1.4 Company fails to honor legal opinion delivered by Investor pursuant to
Section 15.1.1.
 
14.2 Upon a Default by the Company under this Agreement or a breach of the
Amended Debenture or the occurrence of any other event which is set forth in
Sections 14(a) through (d) and Sections 14(f) through (m) of the Amended
Debenture (which would constitute an Event of Default under the Amended
Debenture with the appropriate notice thereunder or without notice, as the case
may be), the Forbearance Period shall automatically terminate and the Investor,
at its sole option, may immediately exercise its rights and remedies under the
Transaction Documents and applicable law without providing notice and
opportunity to cure to the Company pursuant to this Agreement, subject to the
Company’s rights to notice and opportunity to cure otherwise provided in the
Amended Debenture.
 
15. Certain Covenants and Acknowledgments
 
15.1 Transfer Restrictions. The Investor acknowledges that:
 
15.1.1 the Shares have not been and are not being registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be
transferred unless (a) subsequently registered thereunder or (b) the Investor
shall have delivered to the Company an opinion of counsel rendered by a
reputable securities law firm which is independent and unaffiliated with the
Investor (the cost of which shall be reimbursed by the Company to the Investor
up to $600), reasonably satisfactory in form, scope and substance to the
Company, to the effect that the Shares to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration pursuant to Rule 144
of the Securities Act;
 
15.1.2 any sale of the Shares made in reliance on Rule 144 promulgated under the
Securities Act may be made only in accordance with the terms of said Rule and
further, if said Rule is not applicable, any resale of such Securities under
circumstances in which the seller, or the person through whom the sale is made,
may be deemed to be an underwriter, as that term is used in the Securities Act,
may require compliance with some other exemption under the Securities Act or the
rules and regulations of the Securities and Exchange Commission thereunder; and
 
15.1.3 neither the Company nor any other person is under any obligation to
register the Shares (other than pursuant to the Amended Registration Rights
Agreement) under the Securities Act or to comply with the terms and conditions
of any exemption thereunder.
 
15.2 Restrictive Legend. The Investor acknowledges and agrees that until such
time as the Shares have been registered under the Securities Act as contemplated
by the Amended Registration Rights Agreement and sold pursuant to an effective
Registration Statement, certificates and other instruments representing any of
the Shares shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of any such Shares):
 
8

--------------------------------------------------------------------------------


 
THESE SECURITIES (THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED OR TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT OR
UNLESS AND EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE, AS EVIDENCED BY AN
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE ISSUER OF THESE SECURITIES.
 
15.3 Filings. The Company undertakes and agrees to make all necessary filings in
connection with the issuance of the Shares to the Investor under any United
States laws and regulations, or by any domestic securities exchange or trading
market, and to provide a copy thereof to the Investor promptly after such
filing.
 
16. Governing Law; Miscellaneous
 
16.1 This Agreement and all agreements entered into in connection herewith shall
be governed by and interpreted in accordance with the laws of the State of
California for contracts to be wholly performed in such state and without giving
effect to the principles thereof regarding the conflict of laws. Any litigation
based thereon, or arising out of, under, or in connection with, this Agreement
or any course of conduct, course of dealing, statements (whether oral or
written) or actions of the Company or the Investor shall be brought and
maintained exclusively in the state or Federal courts of the State of
California, sitting in the City of Los Angeles. Each Party hereby expressly and
irrevocably submits to the jurisdiction of the state and federal Courts of the
State of California for the purpose of any such litigation as set forth above
and irrevocably agrees to be bound by any final judgment rendered thereby in
connection with such litigation. Each Party further irrevocably consents to the
service of process by registered mail, postage prepaid, or by personal service
within or without the State of California. Each Party hereby expressly and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may have or hereafter may have to the laying of venue of any such litigation
brought in any such court referred to above and any claim that any such
litigation has been brought in any inconvenient forum. To the extent that either
Party has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution or otherwise) with respect to itself
or its property, such party hereby irrevocably waives such immunity in respect
of its obligations under this Agreement and the related agreements entered into
in connection herewith. Each party hereby irrevocably waives, if and to the full
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of relating to this Agreement.
 
16.2 A facsimile transmission of this signed Agreement shall be legal and
binding on all parties hereto.
 
16.3 This Agreement may be signed in two or more counterparts, each of which
shall be deemed an original.
 
9

--------------------------------------------------------------------------------


 
16.4 The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement.
 
16.5 This Agreement may be amended only by an instrument in writing signed by
the party to be charged with enforcement thereof.
 
16.6 This Agreement and the Transaction Documents supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof.
 
16.7 Except as otherwise set forth herein, all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party in the enforcement
of this Agreement or any agreements related thereto, shall be paid by either
party upon demand.
 
16.8 Time is of the essence as to the performance of each and every obligation
of the Company and the Investor pursuant to this Agreement.
 
17. Notices
 
Any notice or communication required or permitted by this Agreement shall be
given in writing addressed as follows:
 
Company:
CenterStaging Corp.
3407 Winona Avenue
Burbank, California 91504
Attention: Chief Financial Officer
Fax: (818) 848-4016
     
with a copy to:
 
Alan B. Spatz, Esq.
Troy & Gould PC
1801 Century Park East, 16th Floor
Los Angeles, California 90067
Fax: (310) 789-1431
   
Investor:
Montage Partners III, LLC
1875 Century Park East, Suite 700
Los Angeles, California 90067
Attention: Michael S. Rosenblum, Manager
Fax: 310-286-3010
Telephone: 310-286-2100

 
All notices shall be served personally by facsimile, by overnight express mail
service or other overnight courier, or by first class registered or certified
mail, postage prepaid, return receipt requested. If served personally, or by
facsimile, notice shall be deemed delivered upon receipt (provided that if
served by facsimile, sender has written confirmation of delivery); if served by
overnight express mail or overnight courier, notice shall be deemed delivered 48
hours after deposit; and if served by first class mail, notice shall be deemed
delivered 72 hours after mailing. Any party may give written notification to the
other party of any change of address for the sending of notices, pursuant to any
method provided for herein.
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first above written.
 

  CENTERSTAGING CORP.                By:  /s/ Howard Livingston      Name:
Howard Livingston      Title: CFO 

 
MONTAGE PARTNERS III, LLC
          By:  /s/ Michael S. Rosenblum      Name: Michael S. Rosenblum      
Title: Manager 

 
11

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Calculation of Outstanding Principal and Interest
 
PRINCIPAL AMOUNT 12/12/05
   
# OF DAYS
 
$
500,000.00
 
INTEREST @ 6% 12/12/05 - 3/11/06
   
90
 
$
7,397.26
 
NEW BALANCE
       
$
507,397.26
 
INTEREST @ 6% 3/12/06-6/11/06
   
92
 
$
7,673.51
 
NEW BALANCE
       
$
515,070.78
 
INTEREST @ 6% 6/12/06-6/30/06
   
19
 
$
1,608.71
 
INTEREST @ 8% 7/1/06-9/11/06
   
73
 
$
8,241.13
 
NEW BALANCE
       
$
524,920.62
 
INTEREST @ 8% 9/12/06-12/11/06
   
91
 
$
10,469.65
 
NEW BALANCE
       
$
535,390.27
 
INTEREST @ 8% 12/12/06-3-11-07
   
90
 
$
10,561.12
 
NEW BALANCE
       
$
545,951.39
 
INTEREST @ 8% 3/12/07
   
1
 
$
119.66
 
NEW BALANCE
       
$
546,071.06
 



 

--------------------------------------------------------------------------------


 